Citation Nr: 1516843	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  13-11 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from November 1966 to August 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

As the record shows psychiatric diagnoses other than PTSD, the claim of service connection for PTSD has been expanded/recharacterized that it is being considered as a claim of service connection for a psychiatric disability, however diagnosed, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In part, this is done in recognition of the results of the March 2012 VA examination and the contentions made by the Veteran's representative.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

As noted above, the claim of service connection for a variously diagnosed psychiatric disability is characterized to reflect it encompasses any mental disorder shown by the record.  On March 2012 VA examination, the examiner diagnosed depressive disorder not otherwise specified and found that the Veteran's symptoms did not meet the crieteria for a PTSD diagnosis.  The Board finds, however, considering the evidence of record, that the duty to assist in this case encompasses obtaining a VA examination in which an examiner provides an opinion regarding whether other diagnosed psychiatric disability is related to service.

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the record all outstanding records of VA or private treatment the Veteran has received for a psychiatric disability.

2.  After completion of directive #1, arrange for an examination of the Veteran to determine the nature and likely etiology of any psychiatric disability diagnosed during the pendency of this appeal.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Following examination of the Veteran and review of his record, the examiner should respond to the following:

(a)  Please identify by diagnosis each psychiatric disability entity found.  Specifically, does the Veteran at least as likely as not (a 50% or greater probability) have a diagnosis of PTSD related to a corroborated stressor event in service?  

The examiner should note that the Veteran has reported shooting Vietnamese while flying overhead in a helicopter.  He reported witnessing their deaths and feeling guilty about his involvement.  On March 2012 VA examination, the examiner found that this stressor was adequate to support a diagnosis of PTSD and was related to the Veteran's fear of hostile military or terrorist activity. 

(b)  Identify the likely etiology for each psychiatric disability entity other than PTSD diagnosed (to specifically include depressive disorder).  Specifically, is it at least as likely as not (a 50% or greater probability) that such is etiologically related directly to the Veteran's service?

The examiner must include rationale with all opinions.

3.  After completion of directives #1-2, review the record and readjudicate the claim on appeal.  If it remains denied, in whole or in part, issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




